Citation Nr: 0843077	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a May 21, 2007 rating decision which reduced the 
veteran's disability rating for residuals of right knee 
trauma with instability was proper.

2.  Entitlement to a disability rating in excess of 10 
percent disabling for residuals of right knee trauma with 
arthritis and Baker's cyst.

3.  Entitlement to a disability rating in excess of 10 
percent disabling for degenerative joint disease (DJD) of the  
right elbow.

4.  Entitlement to a disability rating in excess of 10 
percent disabling for a right ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in St. Petersburg, 
Florida, which include a December 2005 decision which denied 
increased ratings for traumatic arthritis the right knee with 
Bakers cyst and DJD of the right elbow.  This rating also 
proposed reduction of the veteran's right knee trauma with 
instability from 20 percent to 0 percent.  This appeal also 
comes from a February 2007 rating decision that denied an 
increased rating for a right ulnar neuropathy and a May 2007 
rating decision which reduced the veteran's right knee trauma 
with instability from 20 percent to 0 percent effective 
August 1, 2007.

The appeal of the issues of entitlement to increased ratings 
for right knee trauma with arthritis and Baker's cyst, DJD of 
the right elbow and for a right ulnar neuropathy is REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO proposed 
reducing the disability evaluation assigned to the veteran's 
service-connected residuals of a right knee trauma with 
instability from 20 percent to 0 percent, with notice of this 
decision issued on January 6, 2006.

2.  On January 23, 2006 the veteran submitted a statement to 
the RO expressing disagreement with the RO's proposed 
reduction and requesting a hearing.  The RO did not act upon 
this hearing request in regards to this issue, nor did it 
acknowledge receipt of such request.

3.  In a May 2007 rating decision, the RO reduced the 
disability evaluation assigned to the veteran's service-
connected residuals of a right knee trauma with instability 
from 20 percent to 0 percent, effective August 1, 2007.

4.  The RO's decision to reduce the evaluation for connected 
residuals of a right knee trauma with instability from 20 
percent to 0 percent was not supported by the evidence 
contained in the record at the time of the reduction.


CONCLUSION OF LAW

The requirements were not met for reduction of the veteran's 
disability rating for service-connected residuals of right 
knee trauma with instability, from 20 percent to 0 percent 
disabling, effective August 1, 2007.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 
3.344, 4.124a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
With respect to the reduction issue, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

In this case the veteran is challenging a May 2007 rating 
decision which reduced the rating for his service-connected 
residuals of a right knee trauma with instability from 20 
percent to 0 percent.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993). 

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e). 

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i)(1) (2008).

Following the predetermination procedures specified above, 
final action will be taken.  If the beneficiary failed 
without good cause to report for a scheduled predetermination 
hearing, the final action will be based solely upon the 
evidence of record.  If a predetermination hearing was 
conducted, the final action will be based on evidence and 
testimony adduced at the hearing as well as the other 
evidence of record including any additional evidence obtained 
following the hearing pursuant to necessary development.  See 
38 C.F.R. § 3.105(i)(2) (2008).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e) (2008).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown supra at 413, 417-18 
(1995).  This regulation also provides that, with respect to 
other disabilities that are likely to improve, namely those 
in effect for less than five years, reexaminations disclosing 
improvement will warrant a rating reduction.  See 38 C.F.R. § 
3.344(c). The duration of a rating is measured from the 
effective date assigned to the rating until the effective 
date of the actual reduction.  See Brown, supra.  In this 
case, the 20 percent rating has been in effect for more than 
5 years, from October 23, 2000 to August 1, 2007.  

The provisions of 38 C.F.R. § 3.344 (2008) stipulate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2008).

As noted, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Essentially, in these latter cases, re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant a reduction in rating.

The veteran's right knee instability was rated under 
Diagnostic Code 5257 which addresses other impairments of the 
knee, specifically, recurrent subluxation or lateral 
instability.  The ratings are based on whether the impairment 
is slight (10 percent disabling), moderate (20 percent 
disabling), or severe (30 percent disabling).

In this matter the Board finds that the reduction in rating 
was not warranted and that the veteran is entitled to a 
restoration of the 20 percent rating previously in effect for 
his residuals of right knee trauma with instability.  The 
reasons are as follows.

First, the Board notes that proper procedure appears to have 
not been followed in reducing the veteran's rating.  While 
the proposed reduction of December 2005 included a notice 
dated January 6, 2006, which provided the veteran with proper 
notice pursuant in regards to his right to a predetermination 
hearing and informed him that benefits would be continued if 
such a hearing were requested within 30 days, the RO then 
failed to accept a document received by the veteran within 30 
days of this letter as a request for such a hearing.  
Specifically the veteran sent a letter which was received on 
January 23, 2006 which stated as follows:  "Please accept 
this letter as my 'Notice of Disagreement' of your decision 
dated 06 January 2006...concerning my Service Connected 
Conditions for residuals right knee trauma and degenerative 
joint disease residual of trauma right elbow as instability.  
Per your letter I request a Personal Hearing to present 
evidence and argument on my claim to a Decision Review 
Officer."  

This letter was accepted by the RO as a notice of 
disagreement with the other issues on appeal, entitlement to 
an increased rating for the right elbow disorder and for 
entitlement to an increased rating for the right knee 
disorder of degenerative arthritis and Bakers Cyst.  The RO 
in a deferred rating from April 2006 determined that this 
statement was not clear as to whether the veteran was filing 
a notice of disagreement with the right knee arthritis and 
Bakers cyst or with the proposed reduction of the right knee 
instability.  The RO noted that a NOD with the proposed 
rating would be premature, but was unsure whether the veteran 
was requesting a predetermination hearing and indicated that 
a letter was to be written to clarify such a matter.  
However, no such hearing clarification letter appears to have 
been written; an April 2006 letter acknowledging the 
veteran's request for a Decision Review Officer (DRO) process 
merely points out that the NOD filed by the veteran in 
response to the January 2006 decision was premature in 
regards to the right knee instability, with no mention of 
whether it was accepted as a predetermination hearing 
request.  

Thereafter, the veteran was scheduled for and attended a 
hearing before a DRO in August 2006, but the only issues 
addressed were the issues of increased rating for traumatic 
arthritis of the right knee with Bakers cyst and for 
residuals of the right elbow trauma.  The RO in its rating of 
May 2007 which reduced the rating for the right knee 
instability from 20 percent to 0 percent disabling is noted 
to have stated that after the VA advised the veteran of the 
proposed reduction of the right knee instability by letter of 
January 6, 2006, no substantive response was received from 
the veteran.  The statement of the case from October 2007 
likewise stated that no substantive response was received 
from the veteran in response to the RO's proposed rating.  

Thus the RO's actions reflect that it failed to accept the 
veteran's January 2006 NOD to be a request for a 
predetermination hearing despite the fact that the veteran 
appears to be expressing disagreement with all the issues 
being addressed in the RO's rating action, which includes the 
proposed rating reduction of the residuals of the right knee 
trauma, and is clearly requesting a hearing.  This was 
received within 30 days of the RO's notice of the proposed 
reduction.  Thus he was entitled to continued receipt of the 
20 percent rating until a predetermination hearing was 
scheduled.  Again the DRO hearing held in August 2006 does 
not serve as such a predetermination hearing as the issue of 
right knee instability was not listed as one of the issues 
and was not addressed. 

Even if it were to be shown that the RO had properly followed 
procedure and that the August 2006 hearing were to be 
accepted as a predetermination hearing for the right knee 
instability, or if the RO were to cure its procedural error 
by affording the veteran a hearing at a later date, the Board 
finds that the evidence would not warrant a reduction in this 
case where the veteran's rating is stabilized for over 5 
years.  See 38 C.F.R. § 3.344(a) (2008).

The RO based its reduction on findings from VA examinations 
dated in July 2002, August 2005 and November 2005 that 
reported no instability on physical examination.  However, 
the Board notes that similar findings are shown in these 
examinations as compared to the February 2000 VA examination 
which was the basis for granting a 20 percent rating for 
instability.  The February 2000 VA examination is noted to 
have found moderate lateral instability, with findings such 
as crepitance, with a positive McMurray's sign, although 
Anterior Drawer and Lachman's tests were negative.  Also 
noted were findings of weakness and the veteran was noted to 
limp on the right and use a brace on the right knee.  
Although no lateral instability was specifically found on the 
July 2002, August 2005 and November 2005 examinations the 
veteran was noted to still complain of instability and still 
used a brace on his right knee.  The McMurray test was still 
positive as noted on the July 2002 examination, although 
Anterior Drawer and Lachman's tests were negative on these 
examinations.  The August and November 2005 examinations did 
not test for McMurray's.  The July 2002 examination also 
noted the presence of weakness as tested against resistance.  
The August 2005 examination did not address weakness and the 
November 2005 VA examination which addressed repetitive use 
did speculate that increased ambulation could possibly cause 
weakness, fatigue and lack of endurance.  

The examinations upon which the reduction was based do not 
appear to show a material improvement, although the examiners 
specifically remarked that no evidence of instability was 
found.  As per the July 2002 examination, the test results 
were the same as shown in October 2000, he was still using a 
brace and there was weakness noted.  It is also noteworthy 
that following the July 2002 examination, the RO in a July 
2002 rating decision continued the 20 percent rating for 
instability, noting that findings from this examination 
warranted continuing this rating.  As per the VA examinations 
in August 2005 and November 2005, these examinations appear 
to be less thorough than the February 2000 VA examination as 
the August 2005 test does not include McMurray's or other 
such tests, and no discussion as per weakness.  The November 
2005 VA examination which addresses repetitive use is noted 
to speculate that overuse could potentially weaken the knee.  
Such findings do not clearly reflect that sustained 
improvement has been demonstrated.

Furthermore, the RO in its May 2007 rating which implemented 
the reduction is noted to ignore findings from VA 
examinations done in September 2004 and September 2006, which 
also fail to show sustained improvement.  The September 2004 
VA examination, which was signed by the examiner in October 
2004, included the veteran's history of the right knee 
frequently giving out and sometimes locking, for which he 
wore a brace intermittently for years as well as an 
immobilizer.  While there was an absence of instability on 
anterior and posterior drawer test and negative McMurray's, 
the physical examination was significant for pain with medial 
joint line and with varus and valgus stressors.  Moreover, 
the diagnosis in the September 2004 VA examination was right 
knee instability which is increased due to fatigue of the 
knee and increased pain with repetitive use.  The September 
2006 VA examination included the veteran's complaints of the 
knee giving away occasionally, with physical examination 
showing significant medial and lateral joint tenderness, as 
well as tenderness over the medial collateral ligament and 
femoral condyle.  This examination also noted crepitus and a 
positive hesitation sign on ballotment of the patella against 
the femoral condyle.  While not clearly stating a finding of 
instability, the findings from this examination do suggest 
that his right knee condition has not improved.  

That the veteran's right knee instability has not improved 
materially is also supported not only by the above described 
VA examinations, but also by the evidence showing continued 
problems with the right knee ligaments and cartilage, which 
would tend to bolster the veteran's claims of continued 
instability problems.  Therefore, the undertaken reduction 
was not appropriate given the facts and medical evidence in 
this case.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In August 2004, he was seen for increased pain and discomfort 
and was assessed with possible exacerbation or re-tear of the 
medial meniscus, as well as chondromalacia.  An MRI of the 
right knee done in April 2005 showed among other problems, 
evidence of a degenerative and/or complex tear of the 
posterior horn of the medial meniscus with underlying 
fibrillation of the articular cartilage found and significant 
subchondral cyst formation, as well as chronic appearing 
medial collateral ligament sprain.  Other findings related to 
the arthritis and Baker's cyst of the knee.  In February 2006 
he underwent a partial medial meniscectomy, chondroplasty of 
the medial femoral condyle and aspiration of the right 
Baker's cyst for diagnoses of right knee medial compartmental 
chondromalacia, posterior horn medial meniscal tear and the 
Baker's cyst.  In an August 2006 followup he was seen for 
complaints of increased pain and discomfort of the right knee 
with review of arthroscopic pictures supporting a diagnosis 
of chondromalacia with flare up of the right knee.  He has 
continued with right knee problems through 2007 with a March 
2007 private record noting the history of re-tear of his 
medial meniscus status post arthroscopy, along with 
patellofemoral pain and chondromalacia.  Findings on this 
report were significant for some patellofemoral clicking 
(crepitance) and mild effusion and tenderness over the medial 
femoral condyle region.  He continued to be assessed with 
chondromalacia in August 2007.  

As the evidence fails to show a material improvement in the 
veteran's right knee disorder with manifestations of 
instability, the reduction from 20 percent to 0 percent is 
not appropriate from an evidentiary basis.  

Based on the above reasons, the Board finds that the 
reduction was not proper, and the 20 percent disability 
rating for right knee instability is restored as of August 1, 
2007.  The benefit sought on appeal is therefore granted.


ORDER

Entitlement to restoration of a 20 percent disability rating 
for service-connected residuals of right knee trauma with 
instability is granted effective August 1, 2007.


REMAND

In regards to the issues of entitlement to the issues of 
entitlement to increased ratings for right knee trauma with 
arthritis and Baker's cyst, DJD of the right elbow and for a 
right ulnar neuropathy, the Board finds that further 
development is needed.  Although VA examination addressing 
these matters was conducted in September 2006 for the right 
knee and December 2006 for the right elbow and ulnar 
neuropathy, the evidence submitted since those examinations 
suggests continued symptomatology and a possible worsening of 
symptoms.  Specifically these examinations showed findings of 
only slightly limited range of motion for the right knee 
which would be noncompensable, and in the case of the elbow, 
did not show a compensable loss of flexion, and failed to 
give any measurement of extension.  Since these examinations, 
private medical evidence has been submitted showing a 
worsening of symptoms in 2007, including an August 2007 
letter from a medical provider discussing worsening right 
elbow symptoms, as well as other records suggesting worsening 
elbow symptoms in 2007 and a September 2007 letter from a 
medical provider stating that the veteran has substantially 
reduced flexion of the right knee, also with other medical 
evidence from 2007 pertaining to the knee.  In regards to the 
ulnar neuropathy, while this was discussed in the December 
2006 right elbow examination, the evidence from 2007 
suggesting a worsening of right elbow symptoms encompasses 
these symptoms.  He is also noted to have undergone a nerve 
conduction study in May 2007 which was noted to show a very 
definite ulnar neuropathy.  VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

VA's Office of the General Counsel (OGC) has held that 
separate evaluations under Diagnostic Code 5261 and 
Diagnostic Code 5260, the code for limitation of flexion of 
the leg, may be assigned for disability of the same joint. 
VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  
For a rating under Diagnostic Code 5260, flexion would have 
to be limited to 60 degrees or less. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).  To date the veteran's right 
knee disorder has been found to have a noncompensable range 
of motion.  However if compensable limitations on flexion and 
extension are noted, the adjudication must consider assigning 
separate ratings for these motions.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran to 
provide information about his medical 
treatment for right knee trauma with 
arthritis and Baker's cyst, DJD of the 
right elbow and for a right ulnar 
neuropathy currently on appeal and after 
obtaining necessary authorization, 
attempt to obtain the records of all VA 
and/or private medical treatment for 
these disorders from 2007 to the present 
time.  If the above-mentioned records are 
not available, that fact should be 
entered in the claims file.

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected right knee and right elbow 
disabilities.  The claims file should be 
made available to the examiner for review 
of the pertinent evidence in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted, to include X-rays.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of 
the knee and elbow, and note (1) whether 
the elbow disability more closely 
resembles ankylosis and if so, the degree 
at which it is ankylosed, (2) whether the 
elbow disability more closely resembles 
that of radius and/or ulna and with non 
union either in the upper or lower half, 
and if so whether it results in bone loss 
or deformity or flail joint (false or 
otherwise) (3) The extent of arthritis of 
the right knee and right elbow shown by 
X-rays and the active and passive range 
of motion of the right knee and right 
elbow in degrees.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected right knee and right 
elbow disabilities.  It is requested that 
the examiner address the following 
questions:

(a) Does the right knee and right elbow 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the right knee 
and right elbow; and whether there are 
any other objective manifestations that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  After completion of the above, the 
AOJ should schedule the veteran for a VA 
neurological disorders examination(s), to 
determine the nature and extent of the 
veteran's service-connected right ulnar 
neuropathy.  The claims file, this 
remand, and treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and 
their reports should so indicate.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The neurological 
examiner is to assess the current nature 
and extent of severity of the veteran's 
neurological impairment related to his 
service-connected right ulnar neuropathy 
in accordance with the latest AMIE 
worksheet for rating neurological 
disorders.  The Diagnostic Codes 
applicable to nerve impairment 
distinguish the types of paralysis-- 
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
upper extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

4.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  The AOJ is 
reminded that in evaluating the right 
knee it must take into consideration 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence received and all applicable 
regulations.  It must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2008).  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


